NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 11-3022
                                     ____________

                                 JOSEPH A. FESSLER,
                                                  Appellant,

                                           v.

                   KIRK SAUER; RICHARD GELHARD; LEWIS
                  ATTORDO; BRENDA LAROCHE; PAUL CAIN;
                 SHAWN DONOVAN; U.S. ATTORNEY GENERAL
                      __________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civ. No. 3-10-cv-01050)
                     District Judge: Honorable A. Richard Caputo
                      __________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 December 5, 2011
              Before: AMBRO, FISHER and NYGAARD, Circuit Judges

                           (Opinion filed: December 7, 2011)
                                    ____________

                                       OPINION
                                     ____________


PER CURIAM

      Appellant Joseph Fessler, proceeding pro se, sued federal and local officials on

May 17, 2010, seeking a hearing regarding the taking of his property by the City of

Wilkes-Barre in 1973. Fessler now appeals the dismissal of his complaint against

officials of the United States Department of Housing and Urban Development (“HUD”),

the U.S. Attorney General, and officials of the City of Wilkes-Barre, Pennsylvania.
Fessler also seeks review of the District Court’s order enjoining him from filing any new

action in connection with the taking of his property in 1973. For the following reasons,

we will affirm.

       Fessler received compensation for the taking of his property by Wilkes-Barre’s

Redevelopment Authority and he signed a General Release, but after doing so he sought

additional compensation for relocation expenses. On September 30, 1975, the

Redevelopment Authority determined that he was not eligible for additional

compensation under Pennsylvania’s eminent domain code. The Redevelopment

Authority advised Fessler that he could appeal to the Philadelphia Area Office of HUD,

and he did so. Attached to his Complaint was a letter from HUD dated January 15, 1976,

signed by defendant Paul Cain and indicating that HUD agreed with the Redevelopment

Authority’s determination that Fessler was not entitled to a relocation payment because

he owned a similar business in the area of the taking. Evidently, there then was a hearing

in February, 1976, before a Judge Bigelow, but Fessler was not satisfied with the result.

       In 1980, Fessler sued in the United States District Court for the Middle District of

Pennsylvania, see Fessler v. Redevelopment Authority of City of Wilkes Barre, D.C. Civ.

No. 80-cv-00141. The District Court dismissed the action for lack of federal subject

matter jurisdiction, explaining that Fessler had an unfettered right to judicial review of

the Redevelopment Authority’s determination in the state courts only, and that those

courts were competent to decide his claim. We affirmed on April 5, 1982 in Fessler v.

Redevelopment Authority of City of Wilkes Barre, 681 F.2d 805 (3d Cir. 1982) (Table).

Fessler then sought certiorari in the United States Supreme Court, but the Supreme Court

denied his petition on October 4, 1982, see id., 459 U.S. 863 (1982).

                                              2
       That should have been the end of the matter in the federal courts, but Fessler sued

three more times in federal court, see Fessler v. O’Karma, D.C. Civ. No. 87-cv-00849,

Fessler v. Finlayson, D.C. Civ. No. 89-cv-01647, and Fessler v. Kirk Sauer Community

Development, D.C. Civ. No. 07-cv-01939, over the same factual circumstances. All

three cases were dismissed, and, in the latter two cases, the District Court admonished

Fessler that further litigation of a harassing nature could result in sanctions.

       Fessler took an appeal to this Court after his case at D.C. Civ. No. 07-cv-01939

was dismissed by the District Court on the basis of claim preclusion. In this 2007 case,

Fessler sued Kirk Sauer, Richard Gelhard, Paul Cain, and Lewis Attordo, just as he has in

the instant action, and there, as here, he claimed dissatisfaction with the Redevelopment

Authority’s determination of the relocation payment issue. We summarily affirmed, not

on the basis of claim preclusion, but because “our review of the Fesslers’ case shows that

they have raised no obvious federal claims. An action seeking adequate compensation

after one’s property has been taken by a state is appropriately raised in state court. In

addition, the Fesslers’ case concerns events which occurred more than three decades ago

and would have been appropriately dismissed by the District Court as time-barred.”

Fessler v. Sauer, 316 Fed. Appx. 174, 176-77 (3d Cir. 2009) (citations omitted), cert.

denied, 130 S. Ct. 1142 (U.S. 2010).1

       In this, Fessler’s most recent action, the HUD defendants were sued under Titles

VI and VIII of the Civil Rights Act. The specific allegation against the state defendants

was not clear from the Complaint, but presumably is the same claim as before – that


1
 We declined to affirm on the basis of claim preclusion because the District Court
dismissed Fessler’s original lawsuit on the basis of a lack of subject matter jurisdiction,
rather than on the merits. See id. at 176.
                                             3
Fessler is owed additional compensation under the state eminent domain code. Fessler

attached to his Complaint the January 15, 1976 letter from defendant Cain, and he

referred to this letter, and Cain’s statement therein, that he could have “judicial review

through the courts” of his relocation expenses claim.

       The defendants moved to dismiss the Complaint, and, in addition, the federal

defendants sought an injunction barring Fessler from filing any other suits in federal

court concerning the 1973 taking of his property. In a Report and Recommendation, the

Magistrate Judge concluded that Fessler’s Title VI and Title VIII causes of action did not

state a claim for relief and were subject to dismissal under Fed. R. Civ. Pro. 12(b)(6) and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007). With respect to the claims

against the state defendants, the Magistrate Judge concluded that our reasoning in Fessler,

316 Fed. Appx. at 176-77, concerning the lack of subject matter jurisdiction and the

untimeliness of the claims, would apply with equal force to the instant action. The

Magistrate Judge concluded that two of the defendants were not properly served, and thus

the action against them was subject to dismissal under Fed. R. Civ. P. 4(m). Last, the

Magistrate Judge recommended that Fessler be enjoined from filing any further actions

concerning the 1973 taking of his property. Thereafter, defendant Sauer also moved to

enjoin Fessler.

       In an order entered on March 25, 2011, the District Court adopted the Report and

Recommendation, granted the defendants’ motions to dismiss, dismissed the two

defendants who were not served, and granted the federal defendants’ motion to enjoin

Fessler from further filings. The court held that Fessler was enjoined “from filing any

new action or proceeding, the claims of which arise from the 1973 taking of [his]

                                              4
property by the Redevelopment Authority of the City of Wilkes-Barre, in this federal

court against any of the captioned Federal Defendants … without first obtaining leave of

[court].” In an order entered on March 29, 2011, the District Court granted defendant

Sauer’s motion to enjoin Fessler from filing any more actions against Sauer based on the

1973 taking unless Fessler first obtains leave of court. The District Court reasoned that

Sauer should not be forced to defend future frivolous lawsuits, that Fessler had adequate

notice that he might be enjoined, and that his pattern of filing meritless and repetitive

actions warranted enjoining any future such actions.

       Fessler filed a motion for reconsideration, calling the District Court’s attention to

Pennsylvania Deputy Auditor General C. Paul Brubaker’s August 13, 1975 letter. In this

letter, Brubaker told Fessler that he (Brubaker) had informed HUD official William

Thompson that, although Fessler had other rental properties in the area that were not

being acquired, he (Fessler) had suffered a loss of income because the tenants in the

property acquired moved elsewhere. Despite this seemingly sympathetic argument,

Thompson told Brubaker that, by law, Fessler was not entitled to a relocation payment.

However, according to Brubaker, Thompson said he agreed with Fessler’s argument and

would personally review his case. We note that, as we explained previously, however,

HUD ultimately denied Fessler’s claim in the January 15, 1976 letter. In an order entered

on July 18, 2011, the District Court denied Fessler’s motion for reconsideration.

       Fessler appeals. We have jurisdiction under 28 U.S.C. § 1291. In his brief, he

maintains that he was, and is, entitled to a relocation payment, and entitled to judicial

review of his claim. He argues that, according to HUD’s handbook, he can file as many

lawsuits as he wants until he is satisfied with the result. (Informal Brief, at 2.) He

                                              5
appears to argue that the Redevelopment Authority’s decision concerning the relocation

payment was void because his wife, Ann, a co-owner of the property, did not sign the

Release.

       We will affirm. We have carefully reviewed the record, Fessler’s arguments, and

all of the letters Fessler has referred to in his Informal Brief. We exercise plenary review

over a Rule 12(b)(6) dismissal. See Weston v. Pennsylvania, 251 F.3d 420, 425 (3d Cir.

2001). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009) (internal quotations removed). The complaint must

allege facts that, if true, “give rise to an entitlement to relief.” Twombly, 550 U.S. at 557.

       As explained by the Magistrate Judge, Fessler’s allegation that the federal

defendants violated Titles VI and VIII of the Civil Rights Act does not state a claim to

relief that is plausible on its face. Title VI provides that “[n]o person in the United States

shall on the ground of race, color, or national origin, be excluded from participation in, or

be denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 42 U.S.C. § 2000d. Title VIII prohibits

discrimination in the sale or rental of housing. 42 U.S.C. § 3601. Besides his bare

allegation, Fessler offered no factual support for his claim, see Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (conclusory allegations insufficient to

survive motion to dismiss), and insofar as his Complaint concerns his dissatisfaction with

the compensation he received under the state eminent domain code, his allegation does

not give rise to a cause of action under Titles VI or VIII. In addition, the defendants who

were not properly served with the Complaint were properly dismissed under Rule 4(m).

                                               6
As to his claim against defendant Sauer, we have already ruled that this is a state law

claim that is time-barred. Fessler, 316 Fed. Appx. 176-77. The instant action, including

the contention on appeal that Ann Fessler did not sign the Release, does not persuade us

that there is any basis for us to revisit this issue. Federal courts are courts of limited

jurisdiction, and those limits may not be disregarded. See Garrett v. Bamford, 582 F.2d

810, 817 (3d Cir. 1978). We note that Paul Cain’s letter does not state that Fessler could

obtain judicial review in a federal court.

       We also affirm the District Court’s order enjoining Fessler from filing any further

actions without prior leave of court against the federal defendants and defendant Sauer

concerning the 1973 taking of his property by the City of Wilkes-Barre. District Courts

in this circuit may issue an injunction under the All Writs Act, 28 U.S.C. § 1651(a), to

require litigants who have engaged in abusive, groundless, and vexatious litigation to

obtain approval of the court before filing further complaints. See Chipps v. U.S. District

Court for Middle District of Pa., 882 F.2d 72, 73 (3d Cir. 1989). The Magistrate Judge

and District Court properly determined here that the repetitive lawsuits filed by Fessler

show an abuse of the court system and are of a harassing nature, and that, because they

are likely to continue, some restriction on Fessler is warranted. See id. See also In re

Oliver, 682 F.2d 443, 444 (3d Cir. 1982). The HUD handbook does not state that Fessler

may file as many lawsuits as he wants until he gets the result he wants. In accordance

with circuit precedent, see Matter of Packer Ave. Associates, 884 F.2d 745, 747 (3d Cir.

1989); Gagliardi v. McWilliams, 834 F.2d 81, 83 (3d Cir. 1987), Fessler was given the

required notice and an opportunity to respond to the issue of whether he should be



                                               7
enjoined from filing additional repetitive lawsuits, and the District Court’s injunction was

narrowly tailored to fit the circumstances of this case, see id.; Chipps, 882 F.2d at 73.

       For the foregoing reasons, we will affirm the orders of the District Court granting

the defendants’ motions to dismiss and enjoining Fessler from filing any further actions

in federal court based on the 1973 taking of his property by the City of Wilkes-Barre

unless he first obtains leave of court.




                                              8